Citation Nr: 1132754	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-13 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to April 13, 2010, and in excess of 30 percent as of April 13, 2010, for patellofemoral pain syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that, in pertinent part, continued a 10 percent disability rating for patellofemoral pain syndrome, right knee.

In July 2009, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously before the Board in September 2009 when it was remanded for further development.  The case has since been returned to the Board for further appellate action.

In January 2011, during the pendency of this appeal, the RO granted a higher disability rating of 30 percent for patellofemoral pain syndrome, right knee, effective April 13, 2010.  This action did not satisfy the Veteran's appeal. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim may be decided. 

The Veteran's most recent VA examination to determine the degree of severity of his service-connected knee disability was performed in April 2010, pursuant to the Board's remand directives in September 2009.  The examination report indicates that the Veteran is on full disability due to swelling of his legs and pain in his right knee.  At the time of the Board's September 2009 remand, the Veteran had stated he had not received a decision from the Social Security Administration regarding his claim for disability benefits.  Clearly, he has received a decision, and his statements establish that the records would be relevant to the issue on appeal.  Thus, these records must be obtained.

The Board had also remanded the claim in September 2009 to obtain private medical records from Dr. Youmans, who had treated the Veteran's knee.  Those records were received.  In a January 2008 record that was mailed to the Social Security Administration, Dr. Youmans stated that the Veteran was unable to carry or lift any weight secondary to his worsening pains and worsening of his varicose veins.  He stated the Veteran would be unable to stand because of varicose veins and severe neuralgia secondary to varicose veins.  The Board finds that there is a lack of evidence from Dr. Youmans pertaining to the service-connected right knee disability.  

The evidence shows the Veteran has severe varicose veins and, according to Dr. Youmans, severe neuralgia as a result of the varicose veins.  The Board will order another examination to determine what symptoms in the right lower extremity are associated with the service-connected disability and what symptoms are associated with the non-service-connected disabilities of varicose veins and neuralgia.  

In a May 2009 VA treatment record, it shows the Veteran was seen by VA rheumatology pertaining to his lower extremities.  The VA rheumatologist stated, "It would be extremely helpful to us if [the Veteran] obtained his medical record from EAMC so we could see what the rheumatologist there obtained from his knee."  It is unclear what "EAMC" stands for, but it appears there are outstanding medical records that are potentially relevant to the issue on appeal.  The Board will request that the Veteran provide VA permission to obtain these records.

In the April 2010 VA examination report, the examiner noted that the Veteran was seen by VA rheumatology on November 24, 2009.  That clinical record is not in the claims file, and the Board finds that such may be potentially relevant to the issue on appeal.

The Board notes that there are issues with the Veteran's credibility.  For example, an April 18, 2007, private medical record from Dr. Youmans indicates that the Veteran sustained an injury to his right lower leg one to two weeks ago, which would indicate an injury in April 2007.  However, a May 2007 VA treatment record shows the Veteran was treated after not having been treated for one year for complaints of worsening right knee pain in the past few days.  The examiner wrote, "Denies any recent injury and states the pain is chronic since he was active duty military."  The Veteran noted he had been treated by a private examiner on April 18, 2007.  Thus, the Veteran reported to Dr. Youmans that he sustained a recent injury but specifically denied any recent injury when seen by VA 20 days later.  The Board finds that the Veteran's report to the VA examiner in May 2007 was an inconsistent statement, which has damaged the Veteran's credibility.

In a November 2007 VA examination report, the examiner wrote that the Veteran had been unemployed since April 19, 2007.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's employer confirms this date as being his last day of work.  However, at the December 2008 VA examination, the Veteran reported he last worked in May 2006, which the Board finds is another inconsistent statement.  The examiner addressed this date two times in the examination report, which leads the Board to believe that such is not a typographical error on the part of the examiner.  This also damages the Veteran's credibility.

Lastly, in the November 2007 VA examination report, the examiner noted the Veteran denied suffering from any injuries to his right knee since the last compensation and pension examination in December 2003.  However, the examiner noted that VA medical records showed the Veteran was seen in the emergency room on June 18, 2004, complaining of right knee pain after a motor vehicle accident.  This is another inconsistent statement made by the Veteran, which has further damaged his credibility.

Accordingly, this case is remanded to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of the right knee or lower extremities, to include the treatment records from the "EAMC" that a VA examiner specifically referred to (which is quoted above) in the May 19, 2009 VA clinical record you submitted at the July 2009 Board video conference hearing.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request that he provide the outstanding evidence.

3.  The RO/AMC should obtain VA medical records from January 2009 to the present, which should include the November 24, 2009, clinical record from VA rheumatology.

4.  The RO/AMC should obtain a copy of the Social Security Administration disability award and the evidence used to award the Veteran disability benefits.

5.  Then, the Veteran should be afforded a VA examination by a physician with appropriate expertise to ascertain the severity of the service-connected knee disability and distinguish it from the symptoms associated with varicose veins and neuralgia.  The claims folders must be made available to and reviewed by the examiner.  

The examiner is informed that the Veteran has been diagnosed with varicose veins of both lower extremities and neuralgia, which is secondary to the varicose veins.  Neither of these disabilities is service connected.

The examiner is also informed that a December 2008 VA examination report shows that the right thigh was one inch smaller than the left thigh.  However, in a May 2009 VA treatment record, the examiner stated the muscle strength in the right lower extremity was 5/5 (the examiner noted that the pain was out of proportion to findings on recent films and clinical exam) and in the April 2010 VA examination report, it shows both thighs are the same size.

The examiner is asked to distinguish between the symptoms attributable to the service-connected patellofemoral syndrome in the right knee and those symptoms attributable to varicose veins and neuralgia.

All indicated studies, including range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain and distinguish between pain associated with the service-connected disability and pain associated with varicose veins and/or neuralgia.  Whether the symptoms can or cannot be distinguished, the examiner should provide a detailed rationale for the opinion.

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss solely due to the service-connected disability.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

6.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.

7.  The RO/AMC should undertake any additional development it determines to be warranted.

8.  Then, the RO/AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

